NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
        parties in the case and its use in other cases is limited. R. 1:36-3.




                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-2591-15T1
                                                  A-2922-16T1

HARCO INDUSTRIES, INC., USA,
BENOTECH CORPORATION, YORK TRADING
CORPORATION, TECH DISTRIBUTING, INC.
and NORTH ASSOCIATES, INC.,

        Plaintiffs-Respondents,

v.

GOMIDAS HARTOUNIAN, MGB, LLC,
SOUND SECURITY OF RICHMOND, LTD.,
and WILLIAM NOVAK,

        Defendants,

and

SHANTI KURSCHNER,

        Defendant-Appellant,

and

GOMIDAS HARTOUNIAN, individually and
derivatively as a minority shareholder
of Harco Industries, Inc., USA,

        Third-Party Plaintiff,

vs.

HARCO INDUSTRIES, INC., USA, HARCO
INCENTIVE SOLUTIONS, INC., BENOTECH
COROPORATION, YORK TRADING CORPORATION,
TECH DISTRUBTING, INC., SARO HARTOUNIAN
and NAREG HARTOUNIAN,

     Third-Party Defendants.
____________________________________________

          Submitted March 19, 2018 – Decided July 24, 2018

          Before Judges Accurso and Vernoia.

          On appeal from Superior Court of New Jersey,
          Chancery Division, Bergen County, Docket No.
          C-000089-15.

          Noel E. Schablik, PA, attorney for appellant.

          Chiesa, Shahinian & Giantomasi, PC, attorneys
          for respondents (Adam K. Derman and Brigitte
          M. Gladis, on the brief).

PER CURIAM

     In these consolidated appeals, defendant Shanti Kurschner

challenges a January 15, 2016 order granting summary judgment to

plaintiffs Harco Industries, Inc., USA, Benotech Corporation, York

Trading Corporation, Tech Distributing, Inc. and North Associates,

Inc., a February 12, 2016 supplemental order awarding damages, and

a January 24, 2017 order denying defendant's Rule 4:50-1 motion

for relief from the prior orders.   Having reviewed the record in

light of the applicable legal principles, we affirm in part and

reverse in part the court's orders granting summary judgment and

awarding damages, dismiss as moot defendant's appeal of the order

denying her Rule 4:50-1 motion and remand for further proceedings.


                                2                          A-2591-15T1
                                       I.

     In March 2014, plaintiffs discovered their chief financial

officer, Gomidas Hartounian, embezzled in excess of $4,600,000

from them during the previous four years.1               On March 31, 2014,

plaintiffs confronted Hartounian, and he admitted stealing the

funds and agreed to make repayment.

     The   following   day,    Hartounian      wrote   two     checks   totaling

$750,000 from accounts containing the stolen funds.                 The checks

were made payable to Sound Security of Richmond, Ltd. (Sound

Security),   and   deposited      in   a    Sound   Security    bank    account.

Defendant and her father, William Novak, are Sound Security's

principals, and each had authority to sign checks drawn on the

Sound Security account.        Six days after the $750,000 deposit,

Novak wrote a $50,000 check from the account to defendant for what

defendant later testified was an interest-free loan.

     Plaintiffs filed a complaint against Hartounian and a company

he   controlled,    MGM,   LLC,    asserting        claims   related    to    the

embezzlement.      In an amended complaint filed on September 29,

2014, plaintiffs added defendant, Novak and Sound Security as

parties, and alleged defendant and Novak knew the $750,000 received



1
   It was later determined Hartounian embezzled a total in excess
of $6,100,000 from plaintiffs over a five-year period.


                                       3                                 A-2591-15T1
from Hartounian was stolen, fraudulently deposited the funds in

the   Sound    Security   account,     used      some    of    the    funds     to   pay

Hartounian's and their own expenses, and permitted Hartounian to

control the expenditure of the stolen funds. The amended complaint

included      claims   against    defendant,         Novak    and    Sound    Security

alleging:     the   $750,000     deposited      in    Sound   Security's        account

constituted a fraudulent transfer under the Uniform Fraudulent

Transfer      Act   (UFTA),    N.J.S.A.       25:2-20    to    -34    (count     ten):2

defendant, Novak and Sound Security aided and abetted Hartounian's

fraudulent transfer of the funds (count eleven); defendant, Novak,

and Sound Security conspired with Hartounian to hide the stolen

funds from plaintiffs and deprive plaintiffs of the funds (count

twelve); and defendant, Novak and Sound Security were unjustly

enriched by their receipt of the stolen funds (count thirteen).

      In February 2015, the court preliminarily enjoined defendant,

Novak   and    Sound   Security    from       disbursing      any    of   the    monies

remaining in the Sound Security account.                The court also directed

that defendant send any payments on the $50,000 loan to plaintiffs'

counsel to be held in escrow pending resolution of the case.

      Eight months later, plaintiffs moved for summary judgment on

their claims against all defendants.                 In support of their motion,



2
    Hartounian and MGM, LLC are also named defendants in count ten.

                                          4                                     A-2591-15T1
plaintiffs provided a detailed statement of material facts in

accordance with Rule 4:46-2.           The facts detailed Hartounian's

theft of almost $6.2 million from plaintiffs, and his deposit of

$750,000   of   the   stolen   funds   into   Sound   Security's   account.

Plaintiffs also explained that defendant and Novak were principals

of Sound Security and authorized signatories on the Sound Security

account, which had a balance of only $723 prior to the $750,000

deposit.

     Plaintiffs' statement of material facts further showed that

during the five months following the April 1, 2014 deposit, Novak

personally withdrew over $141,000 from the account, disbursed

funds to Hartounian's wife and counsel, and spent some of the

funds on motor vehicles, art, jewelry, and a Florida timeshare.3

Novak also issued a $50,000 check to defendant from the account

for the loan.

     Plaintiffs also detailed Novak's deposition testimony that

the deposit constituted a payment from Hartounian for the sale of

diamond rings Novak gave Hartounian to sell, but Novak could not

produce any documentary evidence showing his ownership of the




3
   By September 2014, Novak disbursed all but $149,808.91 of the
stolen funds from the Sound Security account.


                                       5                            A-2591-15T1
purported rings, their value or his alleged arrangement with

Hartounian for their sale.4

     Plaintiffs'   statement     of       material   facts   also     detailed

defendant's actions upon which plaintiffs' summary judgment motion

was based.    Plaintiffs showed defendant received a $50,000 check

from Novak six days after the $750,000 deposit, and that defendant

testified at her deposition the money was an interest-free loan

from her father.       Defendant further testified she intended to

repay the loan and had begun doing so.           She produced six $1,000

checks to Novak that she testified constituted loan repayments. 5

Novak did not make any other loan repayments and, in a May 4, 2015

certification to the court, Novak confirmed defendant had "not

made a payment on her loan in months."

     In   opposition     to   plaintiffs'      summary   judgment         motion,

defendant's   counsel,    who   also       represented   Novak      and     Sound

Security, did not submit a counterstatement of material facts as

required by Rule 4:46-2(b).      Instead, he submitted a letter brief


4
   According to the statement of material facts, Novak produced
two photographs of women's hands with rings on them as putative
evidence of his ownership of the alleged rings and testified he
took the photographs with his digital camera, but refused to supply
the camera for inspection to permit plaintiffs to determine when
the photographs were actually taken.
5
  The checks were dated May 1, June 4, July 4, August 1, September
1 and September 30, 2014, respectively.


                                      6                                   A-2591-15T1
arguing plaintiffs did not sustain their burden of presenting

evidence entitling them to judgment as a matter of law and, in the

alternative,    plaintiffs'     submissions    demonstrated     issues        of

material fact precluding the award of summary judgment.

     After hearing argument, the court rendered a written decision

and order granting plaintiffs' motion as to all defendants.                With

regard to defendant, the court first noted that neither she, Novak

nor Sound Security contested plaintiffs' statement of material

facts in accordance with Rule 4:46-2(b).        The court next found the

undisputed facts established Hartounian deposited $750,000 of the

stolen funds in the Sound Security account, and determined the

deposit constituted a fraudulent transfer under the UFTA.

     The court also observed that defendant did not make any

payments   on   the   loan   following   its   February   12,   2015     order

directing that all payments be made to plaintiffs' counsel, and

rejected   as   not    credible   defendant     and   Novak's   deposition

testimony, which plaintiffs submitted to the court in support of

its summary judgment motion, that the $50,000 Novak gave defendant

was a loan.

     The court found defendant aided and abetted Hartounian's

fraudulent transfer of the stolen funds because "Novak accepted"

the funds and permitted Hartounian's "continued" access to them,

and Novak and defendant "used the funds for personal use."                  The

                                    7                                  A-2591-15T1
court did not make any specific factual findings supporting its

determination defendant participated in a civil conspiracy to

commit the fraudulent transfer, but instead found only that "Novak

was aware of [Hartounian's] fraudulent transfer, [and] agreed to

assist in the theft by accepting the monies . . . ."

      Last, the court found the unrefuted evidence established that

defendant, Novak and Sound Security were unjustly enriched by

their receipt of $750,000 in stolen funds.            The court found Novak

acknowledged receipt of the funds from Hartounian and claimed the

funds constituted payment for the rings, but never produced any

evidence in opposition to plaintiffs' motion.              The court concluded

defendant, Novak and Sound Security "must disgorge the monies

received in the fraudulent transfer."

      The court imposed a constructive trust on the monies traceable

to   the   fraudulent   transfer,      including    "the    $50,000   loan   to"

defendant, and found defendant, Novak and Sound Security jointly

and severally liable to plaintiffs in the amount of $750,000, plus

prejudgment interest.         The court denied plaintiffs' request for

summary judgment on their claim for punitive damages against

defendant,    Novak     and    Sound    Security,    finding     "[t]here     is

insufficient evidence to demonstrate [they] knew the $750,000 was

acquired as a result of fraud."



                                        8                              A-2591-15T1
      The court subsequently conducted a plenary hearing on the

issue of damages against Hartounian and MGM, LLC, and prejudgment

interest as to all defendants.6    The court entered a February 12,

2016 supplemental order setting forth its damage awards, and

imposing a constructive trust on any assets obtained with the

stolen funds.

      Defendant retained new counsel and filed a motion for relief

from the court's orders under Rule 4:50-1.    She argued the orders

were entered because her prior counsel did not keep her informed

about a settlement offer, and failed to submit adequate opposition

to plaintiffs' summary judgment motion.    She also claimed she was

responsible to plaintiffs only for the balance due on the $50,000

loan Novak funded from the stolen monies.

      In a January 24, 2017 order and written statement of reasons,

the court denied the motion.      The court reasoned that defendant

did not present exceptional circumstances permitting relief under

Rule 4:50-1.

      In A-2591-15 defendant filed a notice of appeal from the

original and supplemental summary judgment orders, and in A-2922-

16 appealed from the order denying her motion for relief from the




6
    Defendant did not participate in the damages hearing.

                                  9                         A-2591-15T1
orders under Rule 4:50-1.   We consolidated the appeals.   Defendant

presents the following arguments for our consideration:

          POINT I

          THE TRIAL COURT ERRED IN GRANTING SUMMARY
          JUDGEMENT AGAINST KURSCHNER[.]

          A. Standard of Review[.]

          B. The Trial Court's Decision Was Improper As
          There Was A Genuine Issue of Material Fact As
          To Whether The Payment Received By Kurschner
          Was A Loan From Novak.

          C. The Court Misapplied The Law         As It
          Essentially   Negated The Mental         State
          Requirements.

          POINT II

          THE TRIAL COURT ERRED IN DENYING THE MOTION
          FOR RELIEF FROM JUDGMENT.

          A. Standard of Review[.]

          B. The Trial Court Abused Its Discretion In
          Denying the Motion For Relief From [Judgment]
          Based On Behrins' Egregious Negligence.

                                II.

     Our review of an order granting summary judgment is plenary

and "in accordance with the same standard as the motion judge."

Elazar v. Macrietta Cleaners, Inc., 230 N.J. 123, 135-36 (2017)

(quoting Bhagat v. Bhagat, 217 N.J. 22, 38 (2014)).   We must "view

the evidence in the light most favorable to" defendant, Steinberg

v. Sahara Sam's Oasis, LLC, 226 N.J. 344, 349 (2016), and determine


                                10                           A-2591-15T1
whether "the pleadings, depositions, answers to interrogatories

and admissions on file, together with the affidavits, if any, show

that there is no genuine issue as to any material fact challenged

and that the moving party is entitled to a judgment or order as a

matter of law,"    Elazar, 230 N.J. at 135 (quoting R. 4:46-2); see

also Brill v. Guardian Life Ins. Co. Am., 142 N.J. 520, 528-29

(1995).

     In our consideration of an order granting summary judgment,

we "must analyze the record in light of the substantive standard

and burden of proof that a factfinder would apply in the event

that the case were tried."    Globe Motor Co. v. Igdalev, 225 N.J.

469, 480 (2016).    We cannot "ignore the elements of the cause[s]

of action or the evidential standard governing the cause[s] of

action, ibid., and "must view the record with all legitimate

inferences drawn in the defendant's favor and decide whether a

reasonable factfinder could determine that the plaintiff has not

met its burden of proof," id. at 481.        A plaintiff does not

demonstrate an entitlement to a "judgment or order as a matter of

law," ibid. (quoting R. 4:46-2(c)), where the record presented to

the court shows that "a reasonable factfinder could decide . . .

in defendant's favor," ibid.     Applying these principles, we are

constrained to conclude the court erred      in part by granting

plaintiffs' motion for summary judgment.

                                 11                         A-2591-15T1
     Defendant does not dispute, and the record supports, the

court's conclusion that Hartounian's $750,000 payment to the Sound

Security account was a fraudulent transfer under the UFTA.                    The

evidence presented in support of plaintiffs' summary judgment

motion established Hartounian transferred the funds "with the

intent to hinder, delay or defraud" plaintiffs' efforts to recoup

the monies he embezzled.            See N.J.S.A. 25:2-25; see also Banco

Popular N. Am. v. Gandi, 184 N.J. 161, 177 (2005) (explaining

"[t]he UFTA was designed as a vehicle by which creditors may

recover    from   debtors     and   others   who    hinder   their   collection

efforts.").

     The court found defendant liable for the fraudulent transfer

based     on   its   determination       plaintiffs      presented     evidence

establishing      defendant    participated    in    a   civil   conspiracy    to

effectuate the transfer and aided and abetted the transfer.                    In

our view, however, the court erred because, giving defendant the

benefit of all reasonable inferences that could be drawn in her

favor, the evidence supporting plaintiffs' summary judgment motion

does not permit a reasonable conclusion that plaintiffs sustained

their burden of proof on their civil conspiracy and aiding and

abetting claims.      See Globe Motor Co., 225 N.J. at 480-81.

     In Gandi, the Court considered a claim that an attorney

engaged in a civil conspiracy to violate the UFTA by assisting in

                                       12                               A-2591-15T1
a client's transfer of assets to defraud a creditor.     184 N.J. at

165.   The Court defined a civil conspiracy as

           a combination of two or more persons acting
           in concert to commit an unlawful act, or to
           commit a lawful act by unlawful means, the
           principal element of which is an agreement
           between the parties to inflict a wrong against
           or injury upon another, and an overt act that
           results in damage.

           [Id. at 177 (quoting Morgan v. Union Cty. Bd.
           of Chosen Freeholders, 268 N.J. Super. 337,
           364 (App. Div. 1993)).]


       "To establish a conspiracy, 'it simply must be shown that

there was a single plan, the essential nature and general scope

of which [was] known to each person who is to be held responsible

for its consequences.'"    Morgan, 268 N.J. Super. at 365 (citation

omitted). A court will find a civil conspiracy where the purported

conspirator understood "the general objectives of the scheme,

accept[ed] them, and agree[d], either explicitly or implicitly,

to do [their] part to further them."       Gandi, 184 N.J. at 177

(citation omitted).

       Plaintiffs'   statement   of   material   facts   established

Hartounian and Novak agreed to the transfer of the $750,000, and

defendant does not argue otherwise.     The funds were deposited in

the Sound Security account the day after Hartounian was first

confronted about his embezzlement, and thereafter Novak disbursed


                                 13                          A-2591-15T1
the funds for his own personal benefit, and on Hartounian's behalf

and at his direction.               Plaintiffs' statement of material facts

demonstrates Novak's active participation in the receipt of the

funds     from     Hartounian,           his    communications            with      Hartounian

concerning       the    transfer      and      deposit        of   the    funds,      and    his

disbursement       of    the   funds      for       Hartounian's         and    his   personal

benefit.         Plaintiffs'        unrefuted        statement      of     material        facts

satisfied their burden of establishing an agreement between Novak

and Hartounian to defraud plaintiffs through the transfer of the

$750,000.

     Missing from plaintiffs' statement of material facts is any

showing defendant knew of Hartounian's and Novak's plan and its

objectives, or that she accepted them or agreed to do her part to

further them.       See Gandi, 184 N.J. at 177; Morgan, 268 N.J. Super.

at 365.    There is no evidence defendant had any involvement in the

receipt of the funds, their deposit in the account or their

disbursement.           The facts presented by plaintiffs only showed

defendant was a principal in Sound Security, was a signatory on

the Sound Security account and received a $50,000 loan from Novak

six days after the $750,000 deposit was made.

     We     find       nothing      in     that      limited       evidence         satisfying

plaintiffs'        burden      of    establishing             defendant        knew   of     the

fraudulent       transfer,       accepted           it   or     agreed         to   assist    in

                                               14                                      A-2591-15T1
effectuating       it.        See   Gandi,        184   N.J.   at   177.      We    reject

plaintiffs'        contention,        and       the     court's     conclusion,        that

defendant's receipt of $50,000 from Novak and subsequent failure

to pay back the alleged loan establishes her participation in a

civil conspiracy to effectuate the fraudulent transfer.                                 The

contention is founded on the premise that the $50,000 payment to

defendant was not a loan from Novak.                     But plaintiffs' statement

of material facts showed defendant testified the payment was a

loan, and defendant is entitled to the benefit of all such facts

in our consideration of whether plaintiffs sustained their burden

of proof in their motion for summary judgment.                        See Global Motor

Co., 225 N.J. at 480.                In addition, we do not determine the

credibility of defendant's testimony concerning the loan in our

consideration of plaintiffs' summary judgment motion.                         See Brill,

142 N.J. at 536.

      Accepting,         as   we     must,      defendant's       testimony    and      all

reasonable inferences that flow from it, see Globe Motor Co., 225

N.J. at 481, her acceptance of a $50,000 loan from Novak following

the   $750,000      deposit        does   not     establish    she    knew    about     the

fraudulent transfer, accepted it or agreed with Novak or Hartounian

to participate in a transfer she knew was fraudulent.                        Plaintiffs'

statement     of    material         facts      does    not    show    defendant       knew

Hartounian's deposit had been made, that it was fraudulent or that

                                             15                                    A-2591-15T1
it was the source of the funds for the loan.        We are not persuaded

such knowledge can be reasonably imputed to defendant solely

because she is a principal in Sound Security and a signatory on

its account.

     Giving all reasonable inferences to defendant, her testimony

which plaintiffs presented to the motion court establishes only

that she accepted a loan from her father, and made six monthly

payments to him in repayment.        The testimony provides no support

for the conclusion she engaged in a civil conspiracy to effectuate

Hartounian's    fraudulent     transfer.7    We   therefore   reverse   the

court's    orders   granting   plaintiffs'   summary   judgment   against

defendant on their civil conspiracy claim.

     For the same reasons, we reverse the court's orders granting

summary judgment against defendant on the aiding and abetting

claim.    To demonstrate an entitlement to summary judgment on their

aiding and abetting claim, plaintiffs were required to present

evidence establishing "(1) the party whom the defendant aids must

perform a wrongful act that causes an injury; (2) the defendant

must be generally aware of his role as part of an overall illegal

or tortious activity at the time that he provides assistance; (3)


7
   We similarly reject the court's conclusion defendant's failure
to make any payments on the loan after September 2014 and following
the court's February 12, 2015 order proves she engaged in a civil
conspiracy concerning the fraudulent transfer.

                                    16                             A-2591-15T1
the defendant must knowingly and substantially assist in the

principal violation."      State, Dep't of Treasury, Div. of Inv. ex

rel McCormac v. Qwest Comms. Intern, Inc., 387 N.J. Super. 469,

483 (App. Div. 2006) (citation omitted).

      Again,    plaintiffs'      statement      of     material     facts     is

insufficient.     The limited facts concerning defendant simply do

not   establish    defendant    knew    or    was    aware   of   Hartounian's

fraudulent     transfer,   or   took    any   action    to   "knowingly     [or]

substantially assist" in it.           See ibid.       To the contrary, the

statement of material facts plaintiffs presented, viewed most

favorably to defendant, showed no more than defendant was a

principal in Sound Security, was an authorized signatory on the

account and obtained a $50,000 loan from her father.                 Based on

that evidence, a rational factfinder could reasonably conclude

defendant was wholly unaware of the fraudulent transfer when she

accepted the loan, and that she did not aid and abet Hartounian's

unlawful conduct.     Plaintiffs did not present sufficient evidence

establishing they were entitled to summary judgment on the aiding

and abetting claim, see Globe Motor Co., 225 N.J. at 480, and we

reverse the court's orders entering summary judgment on that claim

against defendant.

      Under the circumstances presented, it is of no moment that

defendant failed to properly dispute plaintiffs' statement of

                                       17                              A-2591-15T1
material facts in accordance with Rule 4:46-2(b) in her opposition

to the summary judgment motion.             Plaintiffs bore the burden of

presenting sufficient evidence to satisfy their burden of proof

on the causes of action asserted.           Akhtar v. JDN Props. at Florham

Park, LLC, 439 N.J. Super. 391, 401 (App. Div. 2015) (noting that

where    "the   movant   is   also    the   party     bearing   the     burden    of

persuasion," the party "must show that the record contains evidence

satisfying the burden of persuasion").              Their failure to sustain

that burden on the civil conspiracy and aiding and abetting claims

made     summary    judgment         inappropriate       on     those     courts,

notwithstanding     defendant's       failure    to     properly      oppose     the

motion.8   See ibid.;    see also       Ferrante v. N.J. Mfrs. Ins. Grp.,

232 N.J. 460, 468 (2018) (noting the party moving for summary

judgment must demonstrate there is no genuine issue of material

fact).

       We last address the court's award of summary judgment on

plaintiffs' unjust enrichment claim.            To prove unjust enrichment,



8
    We do not reverse the court's order finding Hartounian's
transfer of the $750,000 into the Sound Security account
constituted a fraudulent transfer under the UFTA as alleged in
count ten. That determination alone, however, does not support
the court's determination defendant is liable for the transfer.
The court's determination of defendant's liability is based on its
conclusion plaintiffs were entitled to summary judgment on the
aiding and abetting (count eleven), conspiracy (count twelve) and
unjust enrichment (count thirteen) causes of action.

                                       18                                  A-2591-15T1
"'a plaintiff must show both that defendant received a benefit and

that retention of that benefit without payment would be unjust'

and that the plaintiff 'expected remuneration' and the failure to

give remuneration unjustly enriched the defendant." EnviroFinance

Group, LLC v. Envtl. Barrier Co., LLC, 440 N.J. Super. 325, 350

(App. Div. 2015) (quoting VRG Corp. v. GKN Realty Corp., 135 N.J.

539,   554   (1994)).      For   the   reasons    noted,    we   are   convinced

plaintiffs' showed Hartounian's transfer of $750,000 into the

Sound Security account was a fraudulent transfer which became the

source of Novak's $50,000 loan to defendant.

       We are also satisfied plaintiffs established that permitting

defendant to retain the $50,000 without repayment to plaintiffs

would unjustly enrich defendant.            Because there was insufficient

evidence establishing defendant conspired to effectuate, or aided

and abetted, the fraudulent transfer, we vacate the court's orders

entering a $750,000 judgment against defendant on the unjust

enrichment claim.       We affirm, however, the court's orders awarding

summary judgment on the unjust enrichment claim as to the $50,000

loan, awarding $50,000 in damages against defendant on the claim

and    imposing   a   constructive     trust     on   the   $50,000    defendant

received. On remand, plaintiffs may pursue their unjust enrichment

claim for the balance of the $750,000, and their civil conspiracy



                                       19                                A-2591-15T1
and aiding and abetting claims, based on the evidence presented

at trial.

       Because   we   reverse   the   court's   orders   granting   summary

judgment on plaintiffs' aiding and abetting and civil conspiracy

claims and, reverse in part the courts' orders granting summary

judgment on the unjust enrichment claim, we dismiss as moot

defendant's appeal of the court's order denying her motion for

relief from the summary judgment orders under Rule 4:50-1.           In her

Rule 4:50-1 motion, defendant did not seek relief from those

portions of the court's orders awarding plaintiffs a $50,000

judgment against her on the unjust enrichment claim.         She conceded

she was obligated to make repayment of the $50,000 Novak loaned

her.    Defendant sought relief only from those portions of the

orders finding her liable on the unjust enrichment claim for

amounts in excess of $50,000.          Because we affirm those portions

of the court's orders from which defendant did not seek relief

under Rule 4:50-1, and reverse those portions of the orders from

which she did seek relief, we need not consider the court's

disposition of the Rule 4:50-1 motion and dismiss the appeal in

A-2922-16 as moot.

       Reversed in part, affirmed in part and remanded for further

proceedings in A-2591-15.        Dismissed as moot in A-2922-16.           We

do not retain jurisdiction.

                                      20                            A-2591-15T1